

116 HR 4022 IH: Federal Death Penalty Abolition Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4022IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Espaillat (for himself, Ms. Schakowsky, Ms. Moore, Ms. Norton, Ms. Omar, Ms. Lee of California, Mr. Serrano, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo abolish the death penalty under Federal law.
	
 1.Short titleThis Act may be cited as the Federal Death Penalty Abolition Act of 2019. 2.Repeal of Federal laws providing for the death penalty (a)Homicide-Related offenses (1)Murder related to the smuggling of aliensSection 274(a)(1)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)(iv)) is amended by striking punished by death or.
 (2)Destruction of aircraft, motor vehicles, or related facilities resulting in deathSection 34 of title 18, United States Code, is amended by striking to the death penalty or. (3)Murder committed during a drug-related drive-by shootingSection 36(b)(2)(A) of title 18, United States Code, is amended by striking death or.
 (4)Murder committed at an airport serving international civil aviationSection 37(a) of title 18, United States Code, is amended, in the matter following paragraph (2), by striking punished by death or.
 (5)Murder committed using chemical weaponsSection 229A(a)(2) of title 18, United States Code, is amended— (A)in the paragraph heading, by striking Death penalty and inserting Causing death; and
 (B)by striking punished by death or. (6)Civil rights offenses resulting in deathChapter 13 of title 18, United States Code, is amended—
 (A)in section 241, by striking , or may be sentenced to death; (B)in section 242, by striking , or may be sentenced to death;
 (C)in section 245(b), by striking , or may be sentenced to death; and (D)in section 247(d)(1), by striking , or may be sentenced to death.
 (7)Murder of a member of congress, an important executive official, or a supreme court justiceSection 351 of title 18, United States Code, is amended— (A)in subsection (b)—
 (i)by striking (1); and (ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period; and
 (B)in subsection (d)— (i)by striking (1); and
 (ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period. (8)Death resulting from offenses involving transportation of explosives, destruction of government property, or destruction of property related to foreign or interstate commerceSection 844 of title 18, United States Code, is amended—
 (A)in subsection (d), by striking or to the death penalty; (B)in subsection (f)(3), by striking subject to the death penalty, or;
 (C)in subsection (i), by striking or to the death penalty; and (D)in subsection (n), by striking (other than the penalty of death).
					(9)Murder committed by use of a firearm or armor piercing ammunition during commission of a crime of
 violence or a drug trafficking crimeSection 924 of title 18, United States Code, is amended— (A)in subsection (c)(5)(B)(i), by striking punished by death or; and
 (B)in subsection (j)(1), by striking by death or. (10)GenocideSection 1091(b)(1) of title 18, United States Code, is amended by striking death or.
 (11)First degree murderSection 1111(b) of title 18, United States Code, is amended by striking by death or. (12)Murder by a Federal prisonerSection 1118 of title 18, United States Code, is amended—
 (A)in subsection (a), by striking by death or; and (B)in subsection (b), in the third undesignated paragraph—
 (i)by inserting or before an indeterminate; and (ii)by striking , or an unexecuted sentence of death.
						(13)Murder of a State or local law enforcement official or other person aiding in a Federal
 investigation; murder of a State correctional officerSection 1121 of title 18, United States Code, is amended— (A)in subsection (a), by striking by sentence of death or; and
 (B)in subsection (b)(1), by striking or death. (14)Murder during a kidnappingSection 1201(a) of title 18, United States Code, is amended by striking death or.
 (15)Murder during a hostage-takingSection 1203(a) of title 18, United States Code, is amended by striking death or. (16)Murder with the intent of preventing testimony by a witness, victim, or informantSection 1512(a)(2)(A) of title 18, United States Code, is amended by striking the death penalty or.
 (17)Mailing of injurious articles with intent to kill or resulting in deathSection 1716(j)(3) of title 18, United States Code, is amended by striking to the death penalty or. (18)Assassination or kidnapping resulting in the death of the president or vice presidentSection 1751 of title 18, United States Code, is amended—
 (A)in subsection (b)— (i)by striking (1); and
 (ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period; and (B)in subsection (d)—
 (i)by striking (1); and (ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period.
 (19)Murder for hireSection 1958(a) of title 18, United States Code, is amended by striking death or. (20)Murder involved in a racketeering offenseSection 1959(a)(1) of title 18, United States Code, is amended by striking death or.
 (21)Willful wrecking of a train resulting in deathSection 1992 of title 18, United States Code, is amended— (A)in subsection (a), in the matter following paragraph (10), by striking or subject to death,; and
 (B)in subsection (b), in the matter following paragraph (3), by striking , and if the offense resulted in the death of any person, the person may be sentenced to death. (22)Bank robbery-related murder or kidnappingSection 2113(e) of title 18, United States Code, is amended by striking death or.
 (23)Murder related to a carjackingSection 2119(3) of title 18, United States Code, is amended by striking , or sentenced to death. (24)Murder related to aggravated child sexual abuseSection 2241(c) of title 18, United States Code, is amended by striking unless the death penalty is imposed,.
 (25)Murder related to sexual abuseSection 2245 of title 18, United States Code, is amended by striking punished by death or. (26)Murder related to sexual exploitation of childrenSection 2251(e) of title 18, United States Code, is amended by striking punished by death or.
 (27)Murder committed during an offense against maritime navigationSection 2280(a)(1) of title 18, United States Code, is amended by striking punished by death or. (28)Murder committed during an offense against a maritime fixed platformSection 2281(a)(1) of title 18, United States Code, is amended by striking punished by death or.
 (29)Murder using devices or dangerous substances in waters of the United StatesSection 2282A of title 18, United States Code, is amended— (A)by striking subsection (b); and
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. (30)Murder involving the transportation of explosive, biological, chemical, or radioactive or nuclear materialsSection 2283 of title 18, United States Code, is amended—
 (A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b).
 (31)Murder involving the destruction of vessel or maritime facilitySection 2291(d) of title 18, United States Code, is amended by striking to the death penalty or. (32)Murder of a United States national in another countrySection 2332(a)(1) of title 18, United States Code, is amended by striking death or.
 (33)Murder by the use of a weapon of mass destructionSection 2332a of title 18, United States Code, is amended— (A)in subsection (a), in the matter following paragraph (4), by striking , and if death results shall be punished by death and all that follows through the end of the subsection and inserting a period; and
 (B)in subsection (b), by striking , and if death results shall be punished by death and all that follows through the end of the subsection and inserting a period. (34)Murder by Act of terrorism transcending national boundariesSection 2332b(c)(1)(A) of title 18, United States Code, is amended by striking by death, or.
 (35)Murder involving tortureSection 2340A(a) of title 18, United States Code, is amended by striking punished by death or. (36)Murder involving a war crimeSection 2441(a) of title 18, United States Code, is amended by striking , and if death results to the victim, shall also be subject to the penalty of death.
				(37)Murder related to a continuing criminal enterprise or related murder of a Federal, State, or local
 law enforcement officerSection 408(e) of the Controlled Substances Act (21 U.S.C. 848(e)) is amended— (A)in the subsection heading, by striking Death penalty and inserting Intentional killing; and
 (B)in paragraph (1)— (i)subparagraph (A), by striking , or may be sentenced to death; and
 (ii)in subparagraph (B), by striking , or may be sentenced to death. (38)Death resulting from aircraft hijackingSection 46502 of title 49, United States Code, is amended—
 (A)in subsection (a)(2)(B), by striking put to death or; and (B)in subsection (b)(1)(B), by striking put to death or.
					(b)Non-Homicide related offenses
 (1)EspionageSection 794(a) of title 18, United States Code, is amended by striking punished by death or and all that follows before the period and inserting imprisoned for any term of years or for life. (2)TreasonSection 2381 of title 18, United States Code, is amended by striking shall suffer death, or.
				(c)Title 10
 (1)In generalSection 856 of title 10 is amended by inserting before the period at the end the following: “, except that the punishment may not include death”.
				(2)Offenses
 (A)ConspiracySection 881(b) of title 10, United States Code (article 81(b) of the Uniform Code of Military Justice), is amended by striking , if death results and all that follows through the end and inserting as a court-martial or military commission may direct..
 (B)DesertionSection 885(c) of title 10, United States Code (article 85(c)), is amended by striking , if the offense is committed in time of war and all that follows through the end and inserting as a court-martial may direct.. (C)Assaulting or willfully disobeying superior commissioned officerSection 890 of title 10, United States Code (article 90), is amended by striking , if the offense is committed in time of war and all that follows and inserting as a court-martial may direct..
 (D)Mutiny or seditionSection 894(b) of title 10, United States Code (article 94(b)), is amended by striking by death or such other punishment. (E)Misbehavior before the enemySection 899 of title 10, United States Code (article 99), is amended by striking by death or such other punishment.
 (F)Subordinate compelling surrenderSection 900 of title 10, United States Code (article 100), is amended by striking by death or such other punishment. (G)Improper use of countersignSection 901 of title 10, United States Code (article 101), is amended by striking by death or such other punishment.
 (H)Forcing a safeguardSection 902 of title 10, United States Code (article 102), is amended by striking suffer death and all that follows and inserting be punished as a court-martial may direct.. (I)Aiding the enemySection 904 of title 10, United States Code (article 104), is amended by striking suffer death or such other punishment as a court-martial or military commission may direct and inserting be punished as a court-martial or military commission may direct.
 (J)SpiesSection 906 of title 10, United States Code (article 106), is amended by striking by death and inserting by imprisonment for life. (K)EspionageSection 906a of title 10, United States Code (article 106a), is amended—
 (i)by striking subsections (b) and (c); (ii)by redesignating paragraphs (2) and (3) of subsection (a) as subsections (b) and (c), respectively;
 (iii)in subsection (a)— (I)by striking (1);
 (II)by striking paragraph (2) and inserting subsection (b); (III)by striking paragraph (3) and inserting subsection (c); and
 (IV)by striking as a court-martial may direct, and all that follows and inserting as a court-martial may direct.; (iv)in subsection (b), as so redesignated—
 (I)by striking paragraph (1) and inserting subsection (a); and (II)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and
 (v)in subsection (c), as so redesignated, by striking paragraph (1) and inserting subsection (a). (L)Improper hazarding of vesselThe text of section 910 of title 10, United States Code (article 110), is amended to read as follows:
						
 Any person subject to this chapter who willfully and wrongfully, or negligently, hazards or suffers to be hazarded any vessel of the Armed Forces shall be punished as a court-martial may direct..
 (M)Misbehavior of sentinelSection 913 of title 10, United States Code (article 113), is amended by striking , if the offense is committed in time of war and all that follows and inserting as a court-martial may direct.. (N)MurderSection 918 of title 10, United States Code (article 118), is amended by striking death or imprisonment for life as a court-martial may direct and inserting imprisonment for life.
 (O)Death or injury of an unborn childSection 919a(a) of title 10, United States Code, is amended— (i)in paragraph (1), by striking , other than death,; and
 (ii)by striking paragraph (4). (P)Crimes triable by military commissionSection 950v(b) of title 10, United States Code, is amended—
 (i)in paragraph (1), by striking by death or such other punishment; (ii)in paragraph (2), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;
 (iii)in paragraph (7), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.; (iv)in paragraph (8), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;
 (v)in paragraph (9), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.; (vi)in paragraph (11)(A), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;
 (vii)in paragraph (12)(A), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.; (viii)in paragraph (13)(A), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;
 (ix)in paragraph (14), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.; (x)in paragraph (15), by striking by death or such other punishment;
 (xi)in paragraph (17), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.; (xii)in paragraph (23), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;
 (xiii)in paragraph (24), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.; (xiv)in paragraph (27), by striking by death or such other punishment; and
 (xv)in paragraph (28), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.. (3)Jurisdictional and procedural matters (A)Dismissed officer's right to trial by court-martialSection 804(a) of title 10, United States Code (article 4(a) of the Uniform Code of Military Justice), is amended by striking or death.
 (B)Courts-martial classifiedSection 816(1)(A) of title 10, United States Code (article 10(1)(A)), is amended by striking or, in a case in which the accused may be sentenced to a penalty of death and all that follows through (article 25a). (C)Jurisdiction of general courts-martialSection 818 of title 10, United States Code (article 18), is amended—
 (i)in the first sentence by striking including the penalty of death when specifically authorized by this chapter and inserting except death; and (ii)by striking the third sentence.
 (D)Jurisdiction of special courts-martialSection 819 of title 10, United States Code (article 19), is amended in the first sentence by striking for any noncapital offense and all that follows and inserting for any offense made punishable by this chapter..
 (E)Jurisdiction of summary courts-martialSection 820 of title 10, United States Code (article 20), is amended in the first sentence by striking noncapital.
					(F)Number of members in capital cases
 (i)In generalSection 825a of title 10, United States Code (article 25a), is repealed. (ii)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 47 of title 10, United States Code, is amended by striking the item relating to section 825a (article 25a).
 (G)Absent and additional membersSection 829(b)(2) of title 10, United States Code (article 29(b)(2)), is amended by striking or, in a case in which the death penalty may be adjudged and all that follows and inserting a period. (H)Statute of limitationsSubsection (a) of section 843 of title 10, United States Code (article 43), is amended to read as follows:
						
							(a)
 (1)A person charged with an offense described in paragraph (2) may be tried and punished at any time without limitation.
 (2)An offense described in this paragraph is any offense as follows: (A)Absence without leave or missing movement in time of war.
 (B)Murder. (C)Rape.
 (D)A violation of section 881 of this title (article 81) that results in death to one or more of the victims.
 (E)Desertion or attempt to desert in time of war. (F)A violation of section 890 of this title (article 90) committed in time of war.
 (G)Attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition. (H)A violation of section 899 of this title (article 99).
 (I)A violation of section 900 of this title (article 100). (J)A violation of section 901 of this title (article 101).
 (K)A violation of section 902 of this title (article 102). (L)A violation of section 904 of this title (article 104).
 (M)A violation of section 906 of this title (article 106). (N)A violation of section 906a of this title (article 106a).
 (O)A violation of section 910 of this title (article 110) in which the person subject to this chapter willfully and wrongfully hazarded or suffered to be hazarded any vessel of the Armed Forces.
 (P)A violation of section 913 of this title (article 113) committed in time of war.. (I)Pleas of accusedSection 845(b) of title 10, United States Code (article 45(b)), is amended—
 (i)by striking the first sentence; and (ii)by striking With respect to any other charge and inserting With respect to any charge.
 (J)DepositionsSection 849 of title 10, United States Code (article 49), is amended— (i)in subsection (d), by striking in any case not capital; and
 (ii)by striking subsections (e) and (f). (K)Admissibility of records of courts of inquirySection 850 of title 10, United States Code (article 50), is amended—
 (i)in subsection (a), by striking not capital and; and (ii)in subsection (b), by striking capital cases or.
 (L)Number of votes required for conviction and sentencing by court-martialSection 852 of title 10, United States Code (article 52), is amended— (i)in subsection (a)—
 (I)by striking paragraph (1); (II)by redesignating paragraph (2) as subsection (a); and
 (III)by striking any other offense and inserting any offense; and (ii)in subsection (b)—
 (I)by striking paragraph (1); and (II)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
 (M)Record of trialSection 854(c)(1)(A) of title 10, United States Code (article 54(c)(1)(A)), is amended by striking death,. (N)Forfeiture of pay and allowances during confinementSection 858b(a)(2)(A) of title 10, United States Code (article 58b(a)(2)(A)), is amended by striking or death.
 (O)Waiver or withdrawal of appealSection 861 of title 10, United States Code (article 61), is amended— (i)in subsection (a), by striking except a case in which the sentence as approved under section 860(c) of this title (article 60(c)) includes death,; and
 (ii)in subsection (b), by striking Except in a case in which the sentence as approved under section 860(c) of this title (article 60(c)) includes death, the accused and inserting The accused.
 (P)Review by Court of Criminal AppealsSection 866(b) of title 10, United States Code (article 66(b)), is amended— (i)in the matter preceding paragraph (1), by inserting in which after court-martial;
 (ii)in paragraph (1), by striking in which the sentence, as approved, extends to death, and inserting the sentence, as approved, extends to; and (iii)in paragraph (2), by striking except in the case of a sentence extending to death,.
 (Q)Review by Court of Appeals for the Armed ForcesSection 867(a) of title 10, United States Code (article 67(a)), is amended— (i)by striking paragraph (1); and
 (ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. (R)Execution of sentenceSection 871 of title 10, United States Code (article 71), is amended—
 (i)by striking subsection (a); (ii)by redesignating subsection (b) as subsection (a);
 (iii)by striking subsection (c) and inserting the following:  (b) (1)If a sentence extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn, under section 861 of this title (article 61), that part of the sentence extending to dismissal or a dishonorable or bad conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings (and with respect to dismissal, approval under subsection (a)). A judgment as to legality of the proceedings is final in such cases when review is completed by a Court of Criminal Appeals and—
 (A)the time for the accused to file a petition for review by the Court of Appeals for the Armed Forces has expired and the accused has not filed a timely petition for such review and the case is not otherwise under review by that Court;
 (B)such a petition is rejected by the Court of Appeals for the Armed Forces; or (C)review is completed in accordance with the judgment of the Court of Appeals for the Armed Forces and—
 (i)a petition for a writ of certiorari is not filed within the time limits prescribed by the Supreme Court;
 (ii)such a petition is rejected by the Supreme Court; or (iii)review is otherwise completed in accordance with the judgment of the Supreme Court.
 (2)If a sentence extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn, under section 861 of this title (article 61), that part of the sentence extending to dismissal or a bad conduct or dishonorable discharge may not be executed until review of the case by a judge advocate (and any action on that review) under section 864 of this title (article 64) is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under section 860 of this title (article 60) when approved by him under that section.;
 (iv)by redesignating subsection (d) as subsection (c); and (v)in subsection (c), as so redesignated, by striking , except a sentence of death.
 (S)General articleSection 934 of title 10, United States Code (article 134), is amended by striking crimes and offenses not capital and inserting crimes and offenses. (T)Jurisdiction of military commissionsSection 948d of title 10, United States Code, is amended by striking including the penalty of death and all that follows and inserting except death..
 (U)Number of members of military commissionsSubsection (a) of section 948m of title 10, United States Code, is amended to read as follows:  (a)Number of membersA military commission under this chapter shall have at least 5 members..
 (V)Number of votes required for sentencing by military commissionSection 949m of title 10, United States Code, is amended— (i)in subsection (b)—
 (I)by striking paragraph (1); and (II)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
 (ii)by striking subsection (c). (W)Appellate referral for military commissionsSection 950c of title 10, United States Code, is amended—
 (i)in subsection (b)(1), by striking Except a case in which the sentence as approved under section 950b of this title extends to death, an accused and inserting An accused; and
 (ii)in subsection (c), by striking Except in a case in which the sentence as approved under section 950b of this title extends to death, the accused and inserting The accused.
						(X)Execution of sentence by military commissions
 (i)In generalSection 950i of title 10, United States Code, is amended— (I)in the section heading, by striking Execution of sentence; suspension and inserting Suspension;
 (II)by striking subsections (b) and (c); (III)by redesignating subsection (d) as subsection (b); and
 (IV)in subsection (b), as so redesignated, by striking , except a sentence of death. (ii)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47A of title 10, United States Code, is amended by striking the item relating to section 950i and inserting the following new item:
							
								
									950i. Execution of sentence..
						(d)Conforming amendments
				(1)Repeal of criminal procedures relating to imposition of death sentence
 (A)In generalChapter 228 of title 18, United States Code, is repealed. (B)Clerical amendmentThe table of chapters for part II of title 18, United States Code, is amended by striking the item relating to chapter 228.
					(2)Other provisions
 (A)Interception of wire, oral, or electronic communicationsSection 2516(1)(a) of title 18, United States Code, is amended by striking by death or. (B)Release and detention pending judicial proceedingsChapter 207 of title 18, United States Code, is amended—
 (i)in section 3142(f)(1)(B), by striking or death; and (ii)in section 3146(b)(1)(A)(i), by striking death, life imprisonment, and inserting life imprisonment.
 (C)Venue in capital casesChapter 221 of title 18, United States Code, is amended— (i)by striking section 3235; and
 (ii)in the table of sections, by striking the item relating to section 3235. (D)Period of limitations (i)In generalChapter 213 of title 18, United States Code, is amended by striking section 3281 and inserting the following:
							
 3281.Offenses with no period of limitationsAn indictment may be found at any time without limitation for the following offenses: (1)A violation of section 274(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(A)) resulting in the death of any person.
 (2)A violation of section 34 of this title. (3)A violation of section 36(b)(2)(A) of this title.
 (4)A violation of section 37(a) of this title that results in the death of any person. (5)A violation of section 229A(a)(2) of this title.
 (6)A violation of section 241, 242, 245(b), or 247(a) of this title that— (A)results in death; or
 (B)involved kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.
 (7)A violation of subsection (b) or (d) of section 351 of this title. (8)A violation of section 794(a) of this title.
 (9)A violation of subsection (d), (f), or (i) of section 844 of this title that results in the death of any person (including any public safety officer performing duties as a direct or proximate result of conduct prohibited by such subsection).
 (10)An offense punishable under subsection (c)(5)(B)(i) or (j)(1) of section 924 of this title. (11)An offense punishable under section 1091(b)(1) of this title.
 (12)A violation of section 1111 of this title that is murder in the first degree. (13)A violation of section 1118 of this title.
 (14)A violation of subsection (a) or (b) of section 1121 of this title. (15)A violation of section 1201(a) of this title that results in the death of any person.
 (16)A violation of section 1203(a) of this title that results in the death of any person. (17)An offense punishable under section 1512(a)(3) of this title that is murder (as that term is defined in section 1111 of this title).
 (18)An offense punishable under section 1716(j)(3) of this title. (19)A violation of subsection (b) or (d) of section 1751 of this title.
 (20)A violation of section 1958(a) of this title that results in death. (21)A violation of section 1959(a) of this title that is murder.
 (22)A violation of subsection (a) (except for a violation of paragraph (8), (9) or (10) of such subsection) or (b) of section 1992 of this title that results in the death of any person.
 (23)A violation of section 2113(e) of this title that results in death. (24)An offense punishable under section 2119(3) of this title.
 (25)An offense punishable under section 2245(a) of this title. (26)An violation of section 2251 of this title that results in the death of a person.
 (27)A violation of section 2280(a)(1) of this title that results in the death of any person. (28)A violation of section 2281(a)(1) of this title that results in the death of any person.
 (29)A violation of section 2282A(a) of this title that causes the death of any person. (30)A violation of section 2283(a) of this title that causes the death of any person.
 (31)An offense punishable under section 2291(d) of this title. (32)An offense punishable under section 2332(a)(1) of this title.
 (33)A violation of subsection (a) or (b) of section 2332a of this title that results in death. (34)An offense punishable under section 2332b(c)(1)(A) of this title.
 (35)A violation of section 2340A(a) of this title that results in the death of any person. (36)A violation of section 2381 of this title.
 (37)A violation of section 2441(a) of this title that results in the death of the victim. (38)A violation of section 408(e) of the Controlled Substances Act (21 U.S.C. 848(e)).
 (39)An offense punishable under subsection (a)(2)(B) or (b)(1)(B) of section 46502 of title 49.. (ii)Clerical amendmentThe table of sections for chapter 213 of title 18, United States Code, is amended by striking the item relating to section 3281 and inserting the following:
							
								
									3281. Offenses with no period of limitations..
						3.Prohibition on imposition of death sentence
 (a)In generalNotwithstanding any other provision of law, no person may be sentenced to death or put to death on or after the date of enactment of this Act for any violation of Federal law.
 (b)Persons sentenced before date of enactmentNotwithstanding any other provision of law, any person sentenced to death before the date of enactment of this Act for any violation of Federal law shall serve a sentence of life imprisonment without the possibility of parole.
			